DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 
Response to Amendment
The amendment filed 27 January 2021 has been entered in response to the request for continued examination filed 12 February 2021.
Claims 1-6 remain pending in the application, wherein claim 1 has been amended.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzukiyama (JP 2004-281632, previously cited) in view of Yamazaki et al. (JP 2002-198685, previously cited) and Ohkoshi et al. (US PGPub. No. 2010/0238063, previously cited).
Claim 1: Tsuzukiyama teaches a thin electromagnetic wave absorber having a conductive film layer, a dielectric layer, and an impedance film layer (p. 1) (i.e. an electromagnetic wave absorbing sheet).  The impedance layer is a radio wave absorber (i.e. the impedance layer is an electromagnetic wave absorbing layer) (paragraph spanning p. 2-3) and the layers are arranged such that the dielectric layer 1b is between the impedance layer 1c (i.e. the electromagnetic wave absorbing layer) and the conductive layer 1a (p. 3; Fig. 1 copied below) (i.e. the dielectric layer is arranged on a back surface of the electromagnetic wave absorbing layer).  The transmission line model shown in Fig. 3 includes a line length corresponding to the thickness of the dielectric layer and having a characteristic impedance ZB (i.e. the dielectric layer adjusts an overall input impedance) (described on p. 4).  Fig. 3 shows transmission of electromagnetic waves from left to right, and the surface resistance of the conductive layer is to the right of the dielectric layer (i.e. transmission of electromagnetic waves passes through the dielectric layer before reaching the conductive layer.  Therefore, with comparison of Fig. 3 to the sequence of layers depicted in Fig. 1, the dielectric layer is shown to be arranged on a back surface of the impedance layer (i.e. electromagnetic-wave absorbing layer) on a side opposite to a side on which electromagnetic waves are incident on the impedance layer (i.e. electromagnetic-wave absorbing layer).  Tsuzukiyama teaches that polyethylene terephthalate (PET) may be used as the dielectric layer (i.e. PET is a non-magnetic material and has flexibility), and investigates the surface impedance of the impedance layer at various dielectric layer thicknesses when the relative permittivity is 3.9 (p. 5).  The relative permittivity overlaps the claimed real part of a complex relative permittivity of the dielectric layer, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of 

    PNG
    media_image1.png
    302
    276
    media_image1.png
    Greyscale
(Tsuzukiyama, Fig. 1)

In a related field of endeavor, Yamazaki teaches a laminated type radio wave absorber (paragraph 0001).  Layers A, B, and C are a first material of a magnetic material dispersed in a resin and each having an absorption at different frequencies, and the layers are stacked in combinations with alternating layers of a dielectric material to provide an electromagnetic wave absorber with a predetermined absorption characteristic (paragraphs 0006-0007).  Yamazaki teaches the use of PE (i.e. polyethylene) as the dielectric material (paragraphs 0008 and 0010) and the first material of a magnetic material dispersed in a resin may be ferrite in a rubber material (i.e. a magnetic iron oxide and a rubber binder) (paragraph 0010).  The ferrite-rubber material of layers A, B, and C exhibit 
As Tsuzukiyama and Yamazaki both teach layered structures as radio wave absorbers, they are analogous.  Tsuzukiyama teaches a thin structure of wherein the dielectric layer (which may be PET, PE, etc.) should have a thickness of 0.04λ, and Yamazaki teaches PE as a dielectric material layered between the layers of a first material that may be a magnetic iron oxide dispersed in a rubber material.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tsuzukiyama to include the first material of a magnetic iron oxide dispersed in a rubber material as the electromagnetic-wave absorbing layer as taught by Yamazaki as these materials are known for use as a radio wave absorbing structure and one would have had a reasonable expectation of success.  However, the frequencies for the ferrite-rubber reported by Yamazaki do not overlap the millimeter-wave band.
In a related field of endeavor, Ohkoshi teaches a magnetic crystal suitable for electromagnetic wave absorbers for use in a high-frequency band of 25 GHz or more (i.e. a frequency band in or above a millimeter-wave band) (paragraph 0001), and more specifically may range from 25-160 GHz (paragraph 0023).  The magnetic crystal is derived from an ε-Fe2O3 crystal (i.e. a magnetic iron oxide) by substituting a part of the Fe site with a trivalent metal element (paragraph 0018), and the degree of substitution allows the peak position of absorption to fall within a desired band range, such as 76 GHz ± 10 GHz (paragraph 0023).  A powder of the electromagnetic wave absorbing material is mixed with a non-magnetic polymer substrate serving as a binder (paragraphs 0058-0059), which may be rubber (paragraph 0060) (i.e. particulate electromagnetic-wave absorbing material and a rubber binder).  The mixture may be injection-molded into a desired shape or may be applied onto a surface of a substrate (i.e. a layer) (paragraph 0062).  The claim limitation of “and thus absorbs electromagnetic waves” is acknowledged; however 
As both Yamazaki and Ohkoshi teach the use of a magnetic iron oxide dispersed in a non-magnetic polymer such as rubber to form an electromagnetic wave absorbing material, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tsuzukiyama and Yamazaki to include an ε-Fe2O3 crystal dispersed in rubber as the electromagnetic wave absorbing layer as taught by Ohkoshi because this material is known in the art for forming an electromagnetic wave absorbing layer that is effective in a millimeter-wave band and one would have had a reasonable expectation of success.
Claim 2: Yamazaki teaches a reflecting surface R, such as an aluminum plate with a thickness of 0.5 mm, located on the back of the multiple layers of electromagnetic wave absorbing layers and dielectric layers and describes where Fig. 1a (copied below) shows the direction of incident waves (“EM”) as passing through the electromagnetic wave absorbing layers and dielectric layers (paragraph 0010).  Tsuzukiyama teaches a conductive coating layer 1a adjacent to the dielectric layer 1b (Fig. 1 above), wherein the conductive film layer may include metal thin films, such as Al, or a metal foil (p. 6).  Since Yamazaki teaches a reflecting layer of an aluminum plate and that the reflection is at the surface (“a reflecting surface”; paragraph 0010) and Tsuzukiyama teaches a layer that may be an aluminum thin film, it would have been obvious to one of ordinary skill in the art before the effective filing date that metal film of Tsuzukiyama also acts as a reflecting layer as taught by Yamazaki.  Tsuzukiyama teaches where this metal layer is adjacent the dielectric layer on the opposite side of the dielectric layer from the impedance layer (i.e. electromagnetic wave absorbing layer).

    PNG
    media_image2.png
    299
    469
    media_image2.png
    Greyscale
(Yamazaki, Fig. 1a)

	Claims 3-4: Ohkoshi teaches an electromagnetic wave absorbing material that includes an ε-Fe2O3 crystal (i.e. epsilon iron oxide) and wherein a part of the Fe site is substituted with a trivalent metal element (paragraph 0018).
	Claim 5: Yamazaki teaches a dielectric layer of PE (paragraph 0010).  The multilayered structure is a stacked body with two or more layers of dielectric PE (Yamazaki Fig. 1a above).  Furthermore, Yamazaki teaches that when it is necessary to keep a distance between the layers of first material, a few PE layers may be overlapped (i.e. stacked together as two or more layers) (paragraph 0010).
	Claim 6: Yamazaki teaches that PE (i.e. the dielectric layer) also plays a role of an adhesive (i.e. the dielectric layer has adhesiveness) (paragraph 0010).

Terminal Disclaimer
The terminal disclaimer filed on 27 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/632,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Arguments
As outlined in the advisory action mailed 03 February 2021, the terminal disclaimer filed 27 January 2021 has overcome the nonstatutory double patenting rejection previously set forth in the Final Office Action mailed 27 October 2020.  The double patenting rejection has been withdrawn.
Applicant’s arguments, see p. 6-10, filed 27 January 2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons:
Applicant states, see p. 8 of remarks, that the electromagnetic-wave absorbing property of Tsuzukiyama is due to an impedance layer rather than due to matching the overall input impedance of the electromagnetic-wave absorbing sheet with the impedance in the air.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that the electromagnetic-wave absorbing property is due to matching the overall input impedance of the electromagnetic-wave absorbing sheet with the impedance in the air) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §§ 2111.01(II) and 2145(VI).  Furthermore, as outlined above, Tsuzukiyama teaches where the dielectric layer has a real part of a complex relative permittivity and a thickness that overlaps the claimed ranges and therefore would have the function of adjusting an overall input impedance.  See MPEP §§ 2112.01 and 2145(II).  As outlined above, the adjustment to the overall input impedance is taught by Tsuzukiyama to include the impedance of the dielectric layer and is dependent on its thickness (Tsuzukiyama, Fig. 3 and p. 4-5).  
Applicant argues, see p. 8-9 of remarks, that the impedance layer of Tsuzukiyama both cannot absorb electromagnetic waves due to gaps (paragraph spanning p. 8-9 of remarks) and that the overall input impedance of the electromagnetic wave absorbing sheet of Tsuzukiyama is carried 
Applicant argues, see p. 9 of remarks, that the instantly claimed invention differs from the teachings of Tsuzukiyama because the function of controlling the overall input impedance is carried out by the impedance layer of Tsuzukiyama whereas this function is carried out by the dielectric layer located on the back surface of the electromagnetic-wave absorbing layer of the instantly claimed invention.  However, in both instances the overall impedance is dependent on both the dielectric layer and the adjacent layer (i.e. the impedance layer of Tsuzukiyama or the electromagnetic-wave absorbing layer of the instantly claimed invention) (Fig 3 and p. 4-5 of Tsuzukiyama; Fig. 3B and paragraphs 0061-0067 of the instant specification).  Furthermore, it is not claimed that this function be carried out solely by the dielectric layer.  See MPEP §§ 2111.01(II) and 2145(VI).  
Applicant argues, see p. 9 of remarks, that Yamazaki and Ohkoshi do not disclose a layer that functions to adjust the overall input impedance of the electromagnetic-wave absorbing sheet.  However, as outlined above, this limitation is met by the teachings of Tsuzukiyama.
Applicant argues, see p. 9-10 of remarks, that those skilled in the art would not combine the invention of Tsuzukiyama, Yamazaki, and Ohkoshi because the principle of absorbing 
Regarding Applicant’s argument, see p. 10, that the impedance layer of Tsuzukiyama is not mentioned as having a function of absorbing electromagnetic waves, as outlined in the Advisory Action mailed 03 February 2021, Tsuzukiyama describes in the paragraph spanning p. 2-3 that “the impedance layer is represented by the following equation, A=R+j-X…and the impedance is a radio wave…It is an absorber.”  Since the description preceding the statement of “It is an absorber” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SETH DUMBRIS/Primary Examiner, Art Unit 1784